 Case 1:20-cr-00006-BMC Document 37 Filed 11/02/20 Page 1 of 2 PageID #: 98

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
MJB                                               271 Cadman Plaza East
F. #2019R01483                                    Brooklyn, New York 11201



                                                  November 2, 2020

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:    United States v. Aaron Weinreb
                     Criminal Docket No. 20-006 (BMC)

Dear Judge Cogan:

               The government respectfully submits this letter to provide a status update and
to request that the revocation hearing scheduled for November 4, 2020 be adjourned to
November 10, 2020 at 10:15, which is the same date and time as the next status conference
in this matter. The defense consents to the proposed adjournment.

               On October 21, 2020, following the preliminary revocation hearing, the
government attempted to obtain certain records from JP Morgan Chase on an expedited
basis. Since that date, the government communicated with JP Morgan Chase on October 23,
26 and 27. Earlier today, November 2, 2020, the undersigned spoke with an analysist from
JP Morgan Chase and was informed that the requested records would not be available until
November 6, 2020. Since the government is currently not in possession of all the records
pertinent to the revocation hearing, the government respectfully requests that the revocation
hearing be adjourned to November 10, 2020 at 10:15.
  Case 1:20-cr-00006-BMC Document 37 Filed 11/02/20 Page 2 of 2 PageID #: 99




              The government submits that the adjournment will allow JP Morgan Chase
more time to fully provide all the requested records, which, in turn, will aid the government’s
due diligence efforts.

                                                   Respectfully submitted,


                                                   SETH D. DUCHARME
                                                   United States Attorney

                                           By:
                                                   Michael J. Bushwack
                                                   Assistant U.S. Attorney
                                                   (631) 715-7878

cc:    Clerk of Court (BMC) (by ECF)
       Brian Griffin, Esq. (by e-mail)
       Scott E. Gross, Esq. (by e-mail)




                                              2
